-16-cr-00488-LAK Docur
CBS POSEN BO

 

nent 234 Filed 09/17/20 Page 1of1
ment 233 Filed 09/16/20 Page 1 of 1

U.S. Department of Justice

United States Attorney
Southern District of New York

 

BY ECF

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street

New York, NY 10007

The Silvio J. Mollo Building
One Saint Andrew ’s Plaza
New York, New York 10007

September 16, 2020

MEMO ENDORSED

Re: United States v. Leonard Sterling, 16 Cr. 488 (LAK)

Dear Judge Kaplan:

With respect to the Court’s Order file

d today, the Government writes, on advice of

counsel for the Bureau of Prisons, to respectfully request that the Court modify the pertinent part

of its Order to read:

Defendant shall be released from prison forthwith, subject to any outstanding
detainers. His sentence is amended to time served, and he shall serve 8 months of
his supervised release term on home confinement, which shall conclude on May
12, 2021. Upon the completion of his term of home confinement, he shall serve

the remainder of his four year term of
the time of sentencing.

By: _/s/

cc: counsel for Leonard Sterling (by ECF)

supervised release ordered by the Court at

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

 

Drew Skinner
Assistant United States Attorney
(212) 637-1587

Order so modified.

Wir /wZ0

 

 

 
